Affirmed and Opinion Filed November 18, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01203-CV

                     RHONDA JEAN FULLER, Appellant
                                  V.
                     JOHN SCOTT DEFRANCO, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-18-0724

                        MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Evans
                           Opinion by Justice Nowell
      John Scott DeFranco sought a declaratory judgment that there was no

marriage between himself and Rhonda Jean Fuller. Fuller filed a counter-petition

for divorce alleging the parties had an informal marriage that began approximately

on August 1, 2014. Following a three-day bench trial, the trial court entered a final

order declaring DeFranco and Fuller were never married to one another; the trial

court also entered findings of fact and conclusions of law. In a single issue, Fuller
argues the evidence is factually insufficient to support the trial court’s finding that

the parties were not married to each other. 1 We affirm the trial court’s final order.

                                       FACTUAL BACKGROUND

        A. General Overview

        DeFranco and Fuller met in 2011 or 2012 on a dating website. Fuller and her

adolescent children moved into DeFranco’s house in 2012 or 2014. The parties lived

in the house together until they broke up in 2016, and Fuller and her children moved

out. Fuller and her children moved back into DeFranco’s house when the parties

reconciled later that year. The parties continued living together in DeFranco’s house

from late 2016 until February 2018. DeFranco and Fuller broke up on or about

February 14, 2018, and did not reconcile.

        The parties both testified they never formally married and did not complete a

declaration of informal marriage with the county clerk’s office.                               They never

exchanged or wore engagement or wedding rings. Fuller did not change her name

or use the name “DeFranco” until after they broke up in 2018.

        DeFranco’s and Fuller’s tax returns for the relevant years are included in the

record. They each filed as head of household each year; neither filed as married




    1
      Fuller’s sole issue states: “Did the trial court err in determining that the parties were never informally
married to each other?” Fuller does not provide a standard of review, but rather argues the trial court’s
findings of fact and conclusions of law are against the great weight and preponderance of the evidence.
Based on the substance of her argument, we interpret her issue to be that the evidence is factually
insufficient to support the trial court’s final order.
                                                     –2–
during the years they were together. Each claimed their own biological children as

dependents, but did not claim the other party’s children as dependents.

      Throughout trial, DeFranco maintained they had a “boyfriend/girlfriend”

relationship or a “domestic partner” relationship; Fuller maintained they had an

informal marriage beginning in August 2014.

      B. Signed Documents Relating to Marital Status (2015)

      DeFranco is a pilot for American Airlines, and the parties wanted Fuller to

have access to flight benefits. DeFranco testified he initially added Fuller to his

travel benefits as a “registered companion.” Fuller later realized her children and

mother could also have travel benefits if she were DeFranco’s “domestic partner” or

“spouse,” and DeFranco agreed to change Fuller’s status to domestic partner.

      On April 9, 2015, Fuller told DeFranco that American Airlines limited

domestic partner status in the United States to same-sex couples. However, four

days later, she texted him: “I found the right forms and the AA policy to show that

we are domestic partners. Can I sign your name and send them in?” He responded:

“Yes but they might check the signatures. Is there a need to rush[?]” On May 26,

2015, she texted him: “We have to have an affidavit notarized to add me as a

domestic partner.” He replied: “Ok.”

      The record includes a form affidavit that appears to have been prepared by

American Airlines. It was signed by DeFranco and Fuller and notarized on June 2,

2015. The first paragraph of the affidavit states: “That by mutual assent they entered
                                         –3–
into a non-solemnized common-law marriage in the State of ___Texas___ on or

about ___08/01/2014___.”2                The affidavit further states that at the time of

contracting their common-law marriage in Texas, they had a bona fide intention to

create and enter into a legal marriage, they live together in Texas and hold

themselves out to the public to be husband and wife, and they recognize their

common-law marriage is as binding as a statutory marriage. DeFranco testified he

signed the affidavit to obtain flight benefits for Fuller; his purpose was not to

establish a marital relationship with her.

          The affidavit does not have a Bates label indicating it was produced in

discovery. However, a substantially similar version of the document with a Bates

label showing Fuller produced it in discovery was also admitted at trial. The first

paragraph of the Bates-labeled version states: “That by mutual assent they entered

into a non-solemnized common-law marriage in the State of ___Texas___ on or

about ________.” DeFranco testified he did not know whether the date field was

completed when he signed the document.

          DeFranco testified the date of August 1, 2014, the date on which Fuller asserts

they married and that appears in one version of the affidavit, was not significant to

him. They did not celebrate an anniversary on August 1 and he never associated the

date with their relationship. Until he saw August 1, 2014, in her counter-petition, he


   2
        The sentenced is pre-printed typed except for the word Texas and the date, which were completed by
hand.
                                                   –4–
did not know she believed they got married on that day. Fuller testified August 1,

2014, was the date she initially moved into DeFranco’s house.

      DeFranco also named Fuller as the primary beneficiary of his American

Airlines-provided life insurance, accidental death and dismemberment, and personal

accident insurance policies; he named his children as contingent beneficiaries.

      On April 14, 2015, DeFranco signed a document created by the Texas Health

and Human Services Commission titled “Declaration of Informal Marriage” in

which he and Fuller swore that on or about August 1, 2014, they agreed to be

married, they lived together as husband and wife in Texas after that date, and

represented to others they were married.

      Fuller executed her will on January 17, 2015; the will was witnessed by two

people, including DeFranco’s brother, but not notarized. Under the heading “Marital

Status,” the will states she is “in a common law relationship with John DeFranco.”

The document names “my common-law spouse, John DeFranco” as an executor of

the will, leaves the contents of her estate to her “spouse,” and appoints “my spouse,

John DeFranco” as the guardian of her minor children. DeFranco testified he was

not aware of the will and did not recall seeing it until trial.




                                           –5–
         C. Text Message Communications (2015-2016)

         Text messages3 in the spring and summer of 2015 show the parties discussed

breaking up and Fuller moving into her own apartment. DeFranco testified that

Fuller was looking for more commitment from him and she wanted to get married.

   Date               To            From                            Content

 5-13-15          DeFranco Fuller                You don’t want a girlfriend. You’re not
                                                 looking for a future wife. You look at me as a
                                                 roommate.
 5-25-15          DeFranco Fuller                I want my boyfriend.

 5-25-15          DeFranco Fuller                You’re such an ASS when it comes to
                                                 anything regarding marriage. Trust me. I
                                                 know we aren’t married and that you have
                                                 zero intention of it. You wear it like a badge
                                                 of honor.
 5-28-15          DeFranco Fuller                You put more effort into making sure I know
                                                 that we aren’t married than you do dating me.
                                                 . . . You put more effort into being everyone’s
                                                 friend than you do being my boyfriend.

         In June 2015, Fuller asked DeFranco if she could borrow money so she could

move into an apartment. On June 14, 2015, she texted DeFranco that her daughter

wanted to move to Forney, and Fuller could sign a lease the following day. The

same day she texted DeFranco: “What do you mean how? It’s simple. I move out.

We break up.” Fuller never moved out in the summer of 2015, and text messages

show their relationship continued.




   3
       Typographical errors are original to the texts.

                                                     –6–
      In June 2015, Fuller sent a text message to DeFranco stating: “I’m sorry I

overreacted the other day. I don’t know why I’m so sensitive about that. It’s not

like I am upset we aren’t married. I guess just hearing your aversion to it makes me

feel like you must not love me.” In another text messages during the summer of

2015, Fuller referred to DeFranco as her “boyfriend” and, on August 30, 2015,

DeFranco told her: “I’m so sorry I hurt u and I’m truly sorry I couldn’t be the

boyfriend you needed. I love u Rhonda jean.” On September 18, 2015, Fuller texted

DeFranco:

      When you asked us to move in, I viewed you as my knight in shining
      armor because you were relieving me of some of that financial burden
      . . . But when you started demanding that I pay rent, I felt so unwanted
      and unloved because it wasn’t that you needed the money, you just
      thought I owed it to you. Fair enough. From my perspective, however,
      I saw a man not wanting to provide or care for his partner. I saw a man
      wanting to pad his bank account at the expense of his partner struggling.
      I saw a man that didn’t see me as a life partner or an equal . . . just a
      roommate.
      ...
      I still don’t know what our future holds. I love you, but I don’t feel safe
      and secure. The way you shun any thought of marriage and the way
      you talk to me like I’m still auditioning for the role is a slap in the face
      ...

      Text messages show the parties’ relationship continued into 2016, and they

continued fighting. On February 14, 2016, Fuller texted DeFranco: “You’re right.

I am guilty. I’m guilty of letting you be a complacent boyfriend and letting you

think that it’s OK to not date me.” By May 2016, the texts indicate Fuller considered

moving out and asked DeFranco to help her pay rent, deposits, and moving expenses.

                                          –7–
In June 2016, the topic of divorce was raised. The parties disputed whether they

were in a common law marriage and would need to divorce.

 Date        To         From          Content

 6-2-16      Fuller     DeFranco      There is no divorce u fucking moron

 6-2-16      DeFranco Fuller          And, yes. A divorce is necessary.

 6-2-16      Fuller     DeFranco      We have never told any one we r married as
                                      a matter of fact I have told everyone I am
                                      never getting married
 6-2-16      DeFranco Fuller          Well, we told AA and I have a notarized
                                      paper.
 6-2-16      Fuller     DeFranco      That is so u can get cheaper insurance. U r
                                      a domestic partner not a wife. U r moving
                                      out tomorrow.
 6-2-16      DeFranco Fuller          No. It stated we are common law. I have it
                                      in the car. I’ll show you when I get home.
 6-2-16      Fuller     DeFranco      That’s your scam. I didn’t agree to that

 6-2-16      DeFranco Fuller          Lol. No scam. You signed it and notarized it
                                      when you were in love
 6-2-16      Fuller     DeFranco      No I didn’t.


        Fuller moved out of DeFranco’s house in the summer of 2016. During the

time they lived separately, Fuller referred to DeFranco as her “ex-boyfriend.” On

September 23, 2016, she texted him: “You are right that “we” get to define who we

are at this point. My definition of you is my ex-boyfriend. Not a fling or a booty

call or a friend with benefits. . . . You have made it very clear to me and everyone

you know that we no longer have a future together.” The following day she again

told DeFranco he was her ex-boyfriend: “And when did I say you were the perfect

                                        –8–
boyfriend? I said you were the perfect EX boyfriend and we wouldn’t be going

through this if you would have been this nice and attentive earlier.”

      The parties reconciled in the fall of 2016 and decided to open joint bank

accounts. DeFranco testified they had joint accounts “[b]ecause she said I wasn’t

committed to it and I was trying to prove I was committed to this relationship.” He

stated he “was committed to the relationship because we were going to get married.

We talked about getting married multiple times.”

      In November 2016, they discussed publicly announcing they were back

together, their engagement, and a wedding.

   Date         To         From                         Content

 11-26-16    DeFranco Fuller      I’m off but it’s ok if we can’t go
                                  I’ll put you back on when we are official.
 11-26-16    Fuller      DeFranco We r official

 11-26-16    DeFranco Fuller         Public official

 11-26-16    Fuller   DeFranco Let’s do it now then. I ain’t scared
                               I’m serious
 11-26-16    DeFranco Fuller   No.

 11-26-16    Fuller   DeFranco Ok
                               When r u thinking
 11-26-16    DeFranco Fuller   Honestly . . . when we’re engaged.

 11-26-16    DeFranco Fuller      I want it to be a WOW moment when we
                                  announce it so everyone knows we are the real
                                  deal. Otherwise, we just seem like one of
                                  “those” couples.
 11-26-16    Fuller      DeFranco U want the WOW when we Announce we r
                                  back together or we r getting married?

                                         –9–
 11-26-16   DeFranco Fuller     I guess I was thinking it would be the same
                                announcement.
 11-26-16   Fuller     DeFranco Ok

 11-26-16   Fuller   DeFranco But if we r getting married this summer it may
                              be hard to do.
 11-26-16   DeFranco Fuller   Kinda what I was thinking. I think we can do
                              the engagement, wedding, honeymoon for 7 .
                              . . All for about $10,000.
 11-26-16   DeFranco Fuller   You do realize that $10,000 includes a
                              vacation for 7 people and a ring. That’s pretty
                              dang cheap.
 11-26-16   Fuller   DeFranco Not a ring. I figured the ring would be a
                              minimum of 10. We have a sit load to talk
                              about.
 11-26-16   Fuller   DeFranco I’m really excited about this. I hope u r?

 11-27-16   Fuller   DeFranco I’m excited about marrying u and spending
                              the rest of my life with u.
                              I’m excited about spending more time with u
                              and doing fun shit and bringing my
                              girlfriend/wife to work
 11-27-16   DeFranco Fuller   I like hearing you say that stuff.

 11-27-16   DeFranco Fuller        I really need to hear that stuff to call that voice
                                   in the back of my head that says this is just a
                                   temporary thing because you were jealous
                                   about me dating.

      In December 2016 and January 2017, Fuller and DeFranco continued referring

to one another as “boyfriend” and “girlfriend” in their text messages. On January

17, 2017, DeFranco texted Fuller: “I look forward to calling u my wife instead of

my girlfriend I love u.” She responded: “That means a lot hearing that! I love

you!!!!”



                                      –10–
      D. Signed Documents Relating to Marital Status (2016-2017)

      DeFranco’s signature appears on a Texas Hazelwood Act Exemption

Application, which allows a veteran or veteran’s child or spouse to receive a college

tuition exemption at Texas public universities, dated December 11, 2016. The

application was made on behalf of one of Fuller’s daughters who was applying to

college and shows the daughter is DeFranco’s child. DeFranco was not asked

whether he signed the document or Fuller signed on his behalf.

      When DeFranco applied to China for a visa on December 30, 2016, he stated

he was married and listed Fuller as his “spouse” and “wife.”

      On January 6, 2017, DeFranco gave Fuller access to his Fidelity accounts as

his “wife” and made her the primary beneficiary on those accounts; paperwork from

the Fidelity accounts shows Fuller was his “spouse.”           His children were the

contingent beneficiaries.

      DeFranco is a U.S. Army Reserve Officer. In that capacity, he executed

applications for military identification cards for Fuller and her children.      The

identification card issued to Fuller is dated January 3, 2017, and states her

relationship is “SP.”       Fuller testified she obtained the identification card as

DeFranco’s spouse and she could not have done so as his girlfriend. She testified

she and DeFranco went to a military base and represented to a military officer that

they were married. Also on January 3, 2017, DeFranco executed three “Application



                                         –11–
for Identification Card/DEERS Enrollment” forms, one for each of Fuller’s children,

showing each child was his step-child.

      Likewise, DeFranco obtained military license plates for Fuller.             Fuller

testified DeFranco had to present documentation showing he was married to Fuller

to obtain the plates because the car was in her name.

        On June 28, 2017, DeFranco signed a “Declaration of Status of Dependents”

form created by the Department of Veterans Affairs. The form shows he married

Fuller on June 2, 2015; he represented Fuller as his spouse several times on the form

and listed her children as his step-children.

      DeFranco had a service members’ group life insurance policy. On October

15, 2017, Fuller, identified as DeFranco’s spouse, was made the primary beneficiary

of his policy and his children were the secondary beneficiaries.

      Fuller testified DeFranco’s home was insured with USAA, and she was listed

as his spouse on that policy. Additionally, a “Record of Emergency Data,” a

voluntary form DeFranco completed with the Army, shows Fuller as his “spouse”

and his “wife.” The form shows his two biological children as his children; it does

not list her children. Fuller is listed as his beneficiary.

      When asked to explain whether he lied to the military when he signed the

application for Fuller to obtain a military identification card stating she was his wife,

he explained:



                                          –12–
                 So basically I was told that the wives and girlfriends could come
         to the dining out in California, so I go, can they fly on the military
         planes? And Lieutenant Clary is, like, no, they have to be in the
         DEERS4 system.
                 Well, I made mention of that to Rhonda when I came home. She
         goes, well, let’s put me in the DEERS system. I go, we are not married.
         I am not putting you in the DEERS system. . . you have to have a
         marriage certificate.
                 And so it became an argument between us, and it became a fight
         between us, and I didn’t want to do it, and then I went ahead and
         acquiesced, thinking, well, she is going to go over there, and they are
         going to look at the document from a - - she goes, let’s use American
         Airlines - - the document you signed with American Airlines and let’s
         see if they will take it. And I’m, like, we are going to get married in six
         or seven months. You know what? It probably won’t make any
         difference, and now I don’t have to be the bad guy because they are
         going to turn her down, and they are going to say, no, this isn’t a
         marriage certificate.
         ...
                 So because the marriage certificate - - they don’t have a marriage
         certificate. The army screwed up, too. We are both at fault here. They
         should have never accepted the form that I signed with American
         Airlines. It was not a legal form, and they are at fault, too. We are both
         at fault. . . .
                 So when you asked me why I did this, this is why I did it, to help
         her and her kids to get her on the passenger list so she could fly to
         California. And when you asked me would I do it again, heck, no, I
         wouldn’t do it again. Did I compromise my integrity? Yes. Okay.
         Had I - - did I say specifically to them we were married? No. But did
         I sign that stating that because of that form and they accepted it? The
         army is going to take it. I’m good with it. The army does a lot of things
         that I am good with and some things that I’m not.

         In October 2017, Fuller submitted a Federal Student Aid application for her

daughter. The form shows Fuller’s marital status as “divorced or separated” and

lists the date she divorced her ex-husband, July 2011.


   4
       DEERS is not defined in the record.

                                             –13–
      E. Wedding

      The parties chose a date and location for their wedding: June 9, 2018, at a

resort in Mexico.    On July 25, 2017, Fuller completed a credit card charge

authorization form for the resort and selected the option that the couple would have

a “Symbolic (Non Legal)” wedding.

      Fuller explained they were going to have a “civil ceremony,” but not obtain a

marriage license because they were already married.        They were having the

ceremony because she wanted wedding pictures. She testified: “We were absolutely

common-law married”; “[h]e absolutely knew we were common-law married”; and

there was “no need” for a legal wedding.

      F. Relationship Ends

      On February 14, 2018, the parties broke up and did not reconcile. Fuller

moved out of DeFranco’s house.

      After the breakup, Fuller sought to purchase a home. On June 29, 2018, Fuller

signed a Uniform Residential Loan Application. In response to the box asking

“Manner in which Title will be held,” she wrote “Single woman.” She also checked

the box for “Unmarried (include single, divorced, widowed).”          She provided

DeFranco’s address as her “present address” and indicated she had been renting there

for 4.3 years. The Deed of Trust on the property, also dated June 29, 2018, shows

the borrower is “Rhonda Fuller SINGLE WOMAN”; Fuller signed the Deed of



                                       –14–
Trust. Likewise, the warranty deed shows the grantee is Rhonda Fuller, a single

woman.

      In August 2018, Fuller wrote several checks, including some to DeFranco.

The printed payor’s name on the checks is: “RHONDA FULLER IS NOT YOUR

WIFE.” She handwrote the named payee as “John DickFranco.” Fuller testified she

ordered the checks as “post divorce checks,” noting the date on the checks is about

a week after she filed her counter-petition for divorce.

      G. Parties’ Testimony About Their Relationship Status

      Throughout     the   trial,   DeFranco   maintained     he   and   Fuller were

boyfriend/girlfriend, domestic partners, and “married on paper.” When asked to

explain “married on paper,” DeFranco testified:

      that was because I had signed the documents stating - - you know, for
      American Airlines stating we were common-law married, and that was
      because that was the only document they required or they would take
      from us because we couldn’t prove we were domestic partners. It was
      all to become a domestic partner, and so anything - - that’s why - - I
      signed a whole bunch of stuff like you have seen, and it was all to give
      her and her daughters and her son benefits. Everything I have signed
      was basically to give them benefits.

When asked whether he ever referred to Fuller as his wife, he testified: “Yes, I may

have. I don’t remember, but I probably have jokingly. . ..”

      Fuller maintained the parties had a common-law marriage. She testified:

“John - - on our good days, you know, we were married, and he told the world. On

our bad days, he - - you know, he would try to say, oh, we are just married on paper,

                                        –15–
you know, and that kind of stuff.” DeFranco promised her “we were married and,

you know, we were going to be together forever.”

                    FINDINGS OF FACT & CONCLUSIONS OF LAW

      Following a three-day bench trial, the trial court entered the following

findings of fact:

      1. Petitioner and Respondent were not ceremonially married.
      2. Petitioner and Respondent did not sign a Declaration of Informal
         Marriage pursuant to Sec. 2.402 of the Texas Family Code.
      3. The parties resided together from time to time between 2014 and
         2018.
      4. During some of this time[,] the parties mutually indicated to others
         in the form of written documents that they were spouses.
      5. The evidence supports a conclusion that the purpose of these written
         documents was to obtain a financial benefit from Petitioners [sic]
         employer and from Petitioner’s position with the United States
         Military that the parties would not otherwise have been entitled to
         as an unmarried couple.
      6. During this time, the parties also indicated in other written
         documents, such as income tax returns and loan applications, that
         they were not spouses.
      7. Also during this time, conversations between the parties through
         numerous e-mails as well as other documents, reflected an
         understanding that Respondent knew the parties were not married
         and reflected her awareness that Petitioner had no intent or present
         agreement to be married.
      8. The parties had no mutual intent or agreement to be married on
         August 1st, 2014 or at any time during which they cohabited.

The trial court entered the following conclusions of law:

      1. Respondent had the burden of proving the elements of an informal
         marriage, and that the elements were occurring at the same time.
      2. The evidence presented by Respondent was insufficient to establish
         the burden of proof that both parties mutually intended and agreed
         to be married and thereafter lived together and represented to the
         public that they were married, either on August 1, 2014 as alleged
                                       –16–
          in Respondents’ [sic] pleadings, or at any other time between 2014
          and 2018.

      The trial court entered a final order granting John DeFranco’s petition for

declaratory judgment and denying Rhonda Fuller’s counter-petition for divorce. The

order declares the parties were never married to one another. This appeal followed.

                                   LAW & ANALYSIS

      In a single issue, Rhonda argues the evidence is factually insufficient to

support the trial court’s finding of fact number 8 that the parties had no mutual intent

or agreement to be married on August 1, 2014, or at any time during which they

cohabited.

   A. Standard of Review

       “When a party attacks the factual sufficiency of an adverse finding on an

issue on which she has the burden of proof, she must demonstrate on appeal that the

adverse finding is against the great weight and preponderance of the evidence.” Dow

Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001). When reviewing the factual

sufficiency of evidence, we review all the evidence and will set aside the finding

only if the evidence is so weak or if the finding is so against the great weight and

preponderance of the evidence that it is clearly wrong and unjust. See id. In a bench

trial, the trial court is the factfinder and the sole judge of the witnesses’ credibility

and the weight to be given their testimony. Wright Group Architects-Planners,

P.L.L.C. v. Pierce, 343 S.W.3d 196, 199 (Tex. App.—Dallas 2011, no pet.); Interest

                                         –17–
of N.A. F., No. 05-17-00470-CV, 2019 WL 516715, at *5 (Tex. App.—Dallas Feb.

11, 2019, no pet.) (mem. op.). We may not pass upon the credibility of the witnesses

or substitute our judgment for that of the trial court, even if the evidence would

support a different result. Pierce, 343 S.W.3d at 199; Interest of N.A. F., 2019 WL

516715, at *5.

      A trial court’s findings of fact have the same weight as a jury’s verdict and

are reviewed under the same standards that are applied in reviewing evidence to

support a jury’s verdict. See Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994).

   B. Informal Marriage

      Section 2.401 of the Texas Family Code provides that an informal marriage

may be proved by evidence that the parties “agreed to be married and after that

agreement they lived together in this state as husband and wife and there represented

to others that they were married.” TEX. FAM. CODE ANN. § 2.401(a)(2). The

circumstances of each case must be determined based upon its own facts. Estate of

Claveria v. Claveria, 615 S.W.2d 164, 166 (Tex. 1981); Interest of N.A. F., 2019

WL 516715, at *4. The existence of an informal marriage is a fact question, and the

party seeking to establish the marriage bears the burden of proving the three elements

by a preponderance of the evidence. Interest of N.A. F., 2019 WL 516715, at *4

(citing Small v. McMaster, 352 S.W.3d 280, 282–83 (Tex. App.—Houston [14th

Dist.] 2011, pet. denied)).



                                        –18–
      Evidence of cohabitation and holding out the other party as one’s spouse may

constitute some evidence of an agreement to be married depending on the facts of

the case. Assoun v. Gustafson, 493 S.W.3d 156, 160 (Tex. App.—Dallas 2016, pet.

denied). Because in modern society it is difficult to infer an agreement to be married

from cohabitation, evidence of “holding out” must be particularly convincing to be

probative of such an agreement. Id. Holding out requires more than occasional

references to each other as “wife” or “husband.” Smith v. Deneve, 285 S.W.3d 904,

910 (Tex. App.—Dallas 2009, no pet.). A couple’s reputation in the community as

being married is a significant factor in determining the holding out element. Id.

   C. Analysis

      The record contains a considerable number of text messages between the

parties that show they considered themselves boyfriend/girlfriend and not spouses.

Although Fuller contends the parties agreed to be married in 2014, several months

later, her texts to DeFranco show she considered herself to be his girlfriend. Her

text messages included one stating: “You’re such an ASS when it comes to anything

regarding marriage. Trust me. I know we aren’t married and that you have zero

intention of it. You wear it like a badge of honor.” Likewise, she accused him of

“put[ting] more effort into making sure I know that we aren’t married than you do

dating me.” These text messages are representative of many others in the record

showing Fuller knew she was DeFranco’s girlfriend, she considered him to be her

boyfriend, and DeFranco did not intend to get married. Although Fuller testified she
                                        –19–
used the word “boyfriend” in texts to be “playful and flirty,” the trial court could

have determined Fuller was not being “playful and flirty” when she sent many of the

text messages complaining about DeFranco’s actions as her boyfriend and his

unwillingness to get married.

      Likewise, when Fuller considered moving out of DeFranco’s house in the

summer of 2015, she told DeFranco they would simply break up and she would

move out. She did not express at that time that they were married and breaking up

would necessitate a divorce, which would have been necessary if they married nearly

one year earlier.

      The use of girlfriend/boyfriend terminology in 2015 and 2016 in text

messages was followed by the parties deciding to plan a wedding after they

reconciled in 2016. In January 2017, DeFranco texted Fuller that he was “look[ing]

forward to calling u my wife instead of my girlfriend.” Rather than telling DeFranco

she was already his wife, she replied “[t]hat means a lot hearing that!” Although

they did not plan a wedding that would be legally binding, opting instead for a

“symbolic” wedding, they were planning a wedding in Mexico and could have had

reasons for opting not to make that their legal ceremony.

      While there are numerous documents in the record in which DeFranco and

Fuller represented themselves to be married, the trial court concluded those

documents were created for the purpose of obtaining benefits only available to

spouses and did not reflect an agreement to be married. The trial court’s finding is
                                       –20–
consistent with evidence in the record. With respect to the American Airlines

affidavit, DeFranco testified he intended to make Fuller his domestic partner so she

could enjoy flight benefits; his “[i]ntent was to get benefits from my employer.” The

same was true with regard to military benefits; he represented her as his spouse to

obtain benefits. He testified he did not intend these representations to mean he was

married. Additionally, the record includes documents, such as tax returns, in which

the parties represented they were not married.

      In this bench trial, the trial court was the fact finder and sole judge of the

witnesses’ credibility and weight to be given to their testimony. We may not

substitute our judgment for that of the trial court. Considering all of the evidence in

the record, we cannot conclude the evidence is so weak or the finding is so against

the great weight and preponderance of the evidence that it is clearly wrong and

unjust. We overrule Fuller’s sole issue.

                                    CONCLUSION

      We affirm the trial court’s June 24, 2019 Final Order.




                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE

191203F.P05



                                        –21–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

RHONDA JEAN FULLER,                            On Appeal from the 382nd Judicial
Appellant                                      District Court, Rockwall County,
                                               Texas
No. 05-19-01203-CV           V.                Trial Court Cause No. 1-18-0724.
                                               Opinion delivered by Justice Nowell.
JOHN SCOTT DEFRANCO,                           Justices Myers and Evans
Appellee                                       participating.

      In accordance with this Court’s opinion of this date, the trial court’s June 24,
2019 Final Order is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 18th day of November, 2020.




                                        –22–